DETAILED ACTION
Claims 1 and 3-21 are pending, and claims 1, 3-17, and 20-21 are currently under review.
Claims 18-19 are withdrawn.
Claim 2 is cancelled.
Claims 20-21 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/14/2022 has been entered.  Claims 1 and 3-19, and newly submitted claim(s) 20-21 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) in view of either one of Ibe et al. (US 2018/0369909) or Fratello et al. (US 2017/0226362).
Regarding claims 1 and 10, Martin et al. discloses a method of additive manufacturing such as selective laser melting [0024]; wherein said method utilizes a powder mixture of aluminum or aluminum alloy powders and ceramic nanoparticles [abstract, 0057, 0147, 0202].  The examiner notes that the claimed steps of locally melting a powder layer and subsequent solidification would have naturally flowed from the disclosure of selectively laser melting as recognized by one of ordinary skill.  Martin et al. further teaches that the powder mixture specifically includes an aluminum alloy of at least 80 weight percent aluminum with Cu, Mg, and Zn or Si, which the examiner considers to meet the claimed limitation of first particles [0060-0065].  Martin et al. further teaches that the ceramic nanoparticles having a size range of 1 to 5000 nm can include Zr in an amount of at least 5 percent in a preferred embodiment, which further corresponds to an amount of Al alloy powders of up to 95 percent [0075, 0086, 0146].  The examiner notes that the overlap between the disclosed ratios of Martin et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Martin et al. further teaches Zr ceramics such oxides, nitrides, hydrides, borides, etc. of Zr; however, Martin et al. does not expressly teach that the Zr ceramic nanoparticles are yttria-stabilized zirconia as claimed.  The examiner submits that this feature would have been obvious in view of the prior art.  Ibe et al. discloses a method of additive manufacturing utilizing a powder mixture of a first, smaller ceramic powder and second, larger metal powder [abstract, 0027]; wherein said ceramic powder can include a variety of Zr ceramics such as oxides, borides, carbides, of Zr, etc. as well as yttria-stabilized Zr [0031-0034].  In other words, Ibe et al. discloses oxides, bordies, and carbides of Zr to be able to be substituted for yttria-stabilized zirconia in the scope of additive manufacturing powder feedstock (ie. art-recognized equivalents).  Thus, it would have been obvious to substitute yttria-stabilized zirconia for the other Zr ceramics of Martin et al. because it is obvious to substitute art-recognized equivalents for the same purpose.  See MPEP 2144.06.
Alternatively, Fratello et al. discloses that it is known to achieve hardening of metals and alloys through grain boundary pinning with the inclusion of ceramic nanoparticulates such as yttria-stabilized zirconia [abstract, 0030-0031].  Therefore, it would have been obvious to modify the method of Martin et al. by including yttria-stabilized zirconia as ceramic nanoparticle inclusions such that an effect of hardening can be achieved as taught by Fratello et al.
Regarding claims 3-4 and 6-7, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated above, Martin et al. teaches that the ceramic nanoparticles can have a size of 1 to 5000 nm.  Martin et al. further teaches that the aluminum microparticles can have a size of 1 to 1000 microns [0146].  The examiner notes that these ranges overlap with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. also teaches other preferred ceramic nanoparticle ratios of at least 2 percent, for example [0075].  The examiner notes that the aforementioned ceramic nanoparticle amount further overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 8-9, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. further teaches that the aluminum alloy can contain Cu, Mg, and Zn or Si as stated above, and further teaches a specific 7075 Al composition [0050, 0061-0065].
Regarding claims 13-17, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Martin et al. teaches a specific 7075 Al composition, which would naturally be expected to include Mg as would have been recognized by one of ordinary skill.  Martin et al. does not expressly teach an Mg inclusion amount.  However, the examiner notes that the 7075 Al composition of Martin et al. is well known to include up to 2.5 weight percent Mg as would have been recognized by one of ordinary skill in the art of metallurgy, which overlaps with the instant claims.  See MPEP 2144.05(I).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) and others as applied to claim 1 above, and further in view of Powder bulk solids (2015, Turbula shaker mixer, herein referred to as PBS).
Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. does not expressly teach mixing the powders with a 3D dynamic mixer as claimed.  PBS discloses that the Turbula shaker mixer is known to be used to provide a uniform mix of powders [p.4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Martin et al. by mixing the powders with a Turbula shaker mixer to obtain a uniform mix of powders as taught by PBS.  PBS further teaches that the Turbula shaker mixer utilizes 3D spiral motion for mixing, which the examiner considers to be 3D and dynamic.  Nonetheless, [p.10] expressly teaches that Turbula mixers are 3D dynamic mixers.
Regarding claim 12, the aforementioned prior art discloses the method of claim 11 (see previous).  Ibe et al. further teaches that it is preferable for additive manufacturing powders to have a high specific surface area, such as above 0.1 m2/g [0061-0062].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing mixing to obtain a specific surface area value as taught by Ibe et al. because it is preferable for additive manufacturing powders to have high surface area as disclosed by Ibe et al.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) and others as applied to claim 1 above, and further in view of Hagiwara et al. (US 2014/0035205).
Regarding claim 20, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. does not expressly teach a step of adding a reducing element to the mixture as claimed.  Hagiwara et al. discloses a method of additive manufacturing aluminum alloy materials [abstract, 0048]; wherein it is known to add Mg to an Al alloy powder mixture in order to have a reducing action [0049].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by adding Mg to the Al alloy powder of Martin et al. to achieve a further reducing action as taught by Hagiwara et al.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) and others as applied to claim 1 above, and further in view of McEnerney et al. (US 2013/0307201).
Regarding claim 20, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. does not expressly teach a feature of few cracks as claimed.  McEnerney et al. discloses a similar concept of additive manufacturing of powders of aluminum and yttria-stabilized zirconia [abstract, claim13]; wherein said method is performed such that no cracking is generated by controlling the heating parameters [0002].  Therefore, it would have been obvious to modify the method of Martin et al. by performing heating such that cracks are not generated as taught by McEnerney et al.  The examiner notes that no crack generation corresponds to zero cracking, which meets the limitation of having “fewer cracks…” because one of ordinary skill would understand that zero cracking would naturally be less than any amount of cracking associated with no more than 1 volume percent of particles.

Response to Arguments
The previous rejections over McEnerney et al. in view of others have been withdrawn in view of applicants’ remarks and amendments.
The previous rejections over Ibe et al. in view of others have been withdrawn I view of applicants’ remarks and amendments.
Applicant's arguments, filed 10/14/2022 regarding the rejections over Martin et al. have been fully considered but they are not persuasive.
Applicant argues that the disclosed ceramic nanoparticle ranges of Martin et al. are outside of the claimed range of 1.5 to 5 percent.  The examiner cannot concur.  The examiner notes that the broad ranges (ie. at least 0.01 percent) and narrower ranges (at least 5 percent) overlap with the claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Applicant further argues that the above claimed range achieves critical and unexpected results as demonstrated by [fig.4 spec.].  The examiner notes that fig.4 of the instant specification appears to show cracking at ceramic ratios of 1 percent and below, wherein a ceramic ratio of 2 percent does not have cracking.  However, it is noted that evidence of criticality must be demonstrated for the entire claimed range.  See MPEP 716.06.  Although the data relied upon by applicant may indicate criticality of a lower limit of 1 percent, the examiner notes that the criticality has not been demonstrated for the upper limit of the claimed range (5 percent).  Furthermore, as stated above, Martin et al. further discloses preferred ceramic nanoparticle ratios of 2 percent or more.  Thus, the feature as recited in new claim 21 would have been expected to naturally flow from these preferred embodiments of Martin et al. as supported by applicants’ data.  Thus, the examiner cannot consider the instantly claimed range to be unobvious over the disclosure of the prior art absent further evidence to the contrary.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734